DETAILED ACTION
Claims 1-17 and 19 are pending in the Instant Application.
Claims 1-17 and 19 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 6-8, 10, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yang et al. (“Yang”), United States Patent Application Publication No. 2015/0101037.

As per claim 1, Yang discloses an assigning device for assigning fixed identifiers to fuzzy identifiers, the assigning device comprising:
a database storing multiple database records, each database record storing a fuzzy identifier, being noisy responses of physically unclonable functions ([0070] wherein the PUF dataset database stores multiple database records, storing fuzzy identifiers being previously received (noisy responses) of PUF); 
a network interface configured to receive a fuzzy input identifier, the fuzzy  input identifier being a noisy response of a physically unclonable function ([0069]-[0070] the receiver circuit is a network interface for receive the fuzzy input identifier against the PUF dataset); and 
a processor system configured to: 
determine if a matching fuzzy identifier exists in the database that matches the fuzzy input identifier according to a matching criterion, and thereupon sending a matching signal ([0070] wherein a match is determined and [0012] wherein the electronic device receives a match notification (matching signal)),  
determine if a matching fuzzy identifier does not exist in the database according to an absent criterion ([0086]-[0087] wherein a match does not exist but it is within a threshold), and thereupon sending an absent signal ([0087] wherein the correlation can be sent to be tested if it’s above one threshold and below another), receive the absent signal, and upon said receiving, add a database record to the database ([0087] whereupon receiving the signal that the correlation is between the thresholds, storing the new value in the database), said added database record storing the fuzzy input identifier ([0086] wherein the later stored dataset is the database record storing the new fuzzy input identifier), and further to send the matching signal , and receive the matching signal ([0086] wherein a match correlation can be determined i.e. a match signal received), and upon said receiving to determine a fixed identifier from the database record storing the matching fuzzy identifier , wherein -2-SCHRIJEN et al.Atty Docket No.: BHD-5169-0083 Appl. No. 15/777,305 the network ([0040] wherein each identifier is stored with the dataset, wherein the dataset is described in [0086]-[0087]).

As per claim 2, Yang discloses an assigning device as in Claim 1, wherein the absent criterion is satisfied if no matching fuzzy identifier exists in the database that matches the fuzzy input identifier according to the matching criterion ([0087] wherein the absent criterion is satisfied when the identifier has no match but is within a threshold), so that the processing system either sends the matching signal or the absent signal for any fuzzy input identifier ([0087] wherein matching signal is sent since it’s within the threshold).  

As per claim 3, Yang discloses an assigning device as in Claim 1, wherein the processing is further configured to if no matching fuzzy identifier exists in the database that matches the fuzzy input identifier according to the matching criterion, determine if a nearly-matching fuzzy identifier exists in the database that is nearly-matching to the fuzzy input identifier according to a nearly- matching criterion ([0070] wherein the threshold is the nearly matching criterion), and if said nearly-matching fuzzy identifier exists, sending a resample-error message through the network interface ([0033] wherein multiple datasets are checked as a result of the sending of the resample-error message that is sent); upon receiving the fuzzy input identifier, send at most one of the matching signal, nearly-matching signal or absent signal ([0070] wherein the match is described and a match message is sent as described in [0012]) .  
([0008] wherein the device identifier can be used with the PUF to make the dataset so it’s part of the matching fuzzy identifier).  

As per claim 7, Yang discloses an assigning device as in Claim 1, wherein each database record further stores a unique identification number, the processor system is configured to store a unique identification number in said added database record, said unique identification number being unique in the database, and the fixed identifier comprising the unique identification number from the database record storing the matching fuzzy identifier ([0087] wherein a unique identification number is added to the database record, if it’s between the two thresholds, and is unique for the data record).  

As per claim 8, Yang discloses an assigning device as in Claim 1, wherein the processing system is configured to: -4-SCHRIJEN et al.Atty Docket No.: BHD-5169-0083 Appl. No. 15/777,305 upon determining that the matching fuzzy identifier exists in the database, store the fuzzy input identifier in the database record storing the matching fuzzy identifier, and use said stored fuzzy input identifier for future determinations of matching and existence ([0087] wherein ta match is found for the slightly different matched slightly different fuzzy identifier, storing the slightly different fuzzy identifier to be used in subsequent/future determinations).


([0070] wherein the threshold values represent the distance between the identifiers), the processor system is configured to determine a closest fuzzy identifier in the database which minimizes the distance to the fuzzy input identifier ([0070] wherein the correlation between the closest match is found), and if the distance between the closest fuzzy identifier and the fuzzy input identifier is less than the matching threshold sending the matching signal ([0070] wherein the correlation is above a certain threshold, which means the distance is less than a threshold, the match is determined).  

As per claim 13, Yang discloses an object identifying system comprising an assigning device as in Claim 1, a reader configured to read fuzzy identifiers from physical unclonable functions, a fuzzy identifier identifying a physical unclonable function and being subject to noise ([0046] wherein post-deployment values are used that are read and are subject to noise based on things like temperature or voltage), the physical unclonable functions being associated with objects ([0046] wherein the functions are associated with objects such as devices, oscillators),  the reader comprising a network interface configured to send a read fuzzy identifier as a fuzzy input identifier to the network interface of the assigning device and receive the fixed identifier therefrom ([0064] wherein the reader has a network interface that communicates with the network interface of the data collector device).  


As per claim 15, Yang discloses a testing system comprising the system as in Claim 13 comprising a testing device, and a retrieving device, wherein  the testing device is configured to test the objects, the reader being comprised in the testing device, the reader of the testing device being configured to read the fuzzy identifiers during testing of the objects([0046] wherein post-deployment values are used that are read and are subject to noise based on things like temperature or voltage), the testing device storing testing information of the objects together with the fixed identifier,  the retrieving device comprises a further reader configured to read a further fuzzy identifiers from the physical unclonable functions ([0040] wherein the identifier is stored with the data set), and a network interface configured to send a read further fuzzy identifier as a fuzzy input identifier to the network interface of the assigning device and receive the fixed identifier therefrom ([0064] wherein the reader has a network interface that communicates with the network interface of the data collector device).    


As per claim 17, Yang discloses an assigning method for assigning fixed identifiers to fuzzy identifiers, the assigning method comprising
receiving a fuzzy input identifier,  the fuzzy input identifier being a noisy response of a physically unclonable function([0069]-[0070] the receiver circuit is a network interface for receive the fuzzy input identifier against the PUF dataset);
determining if a matching fuzzy identifier exists in a database that matches the fuzzy input identifier according to a matching criterion ([0070] wherein a match is determined and [0012] wherein the electronic device receives a match notification (matching signal)), the database storing multiple -8-SCHRIJEN et al.Atty Docket No.: BHD-5169-0083 Appl. No. 15/777,305 database records, each database ([0070] wherein the PUF dataset database stores multiple database records, storing fuzzy identifiers being previously received (noisy responses) of PUF), determining if a matching fuzzy identifier does not exist in the database according to an absent criterion([0086]-[0087] wherein a match does not exist but it is within a threshold), adding a database record to the database if a matching fuzzy identifier does not exist in the database according to an absent criterion, said added database record storing the fuzzy input identifier([0086] wherein the later stored dataset is the database record storing the new fuzzy input identifier), and determining a fixed identifier from the database record storing the matching fuzzy identifier , wherein the fixed identifier is assigned to the fuzzy identifier, if the matching fuzzy identifier exists and also if the database record storing the fuzzy input identifier is added to the database ([0040] wherein each identifier is stored with the dataset, wherein the dataset is described in [0086]-[0087]).


As per claim 19, Yokoyama discloses a product that performs the method of claim 17 and is rejected for the same rationale and reasoning. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hamlet et al. (“Hamlet”), United States Patent No. 8,667,265.

As per claim 5, Yang discloses an assigning device as in Claim 1, but does not disclose wherein the processor system is further configured to obtain a hash value by applying a hash function to at least the matching fuzzy identifier, the fixed identifier comprising at least part of the hash value. However, Hamlet teaches wherein the processor system is further configured to obtain a hash value by applying a hash function to at least the matching fuzzy identifier, the fixed identifier comprising at least part of the hash value ([Col 10, lines 51-67]-[Col 11, lines 1-5] wherein a hash is applied to the identifier to compare the identifiers). 
Both Yang and Hamlet both perform PUF type authentication. One could apply the hashes from Hamlet to the identifiers in Yang to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the method of matching challenges if there is a threshold level of match in Yang with the hashing of challenge information in Hamlet to reduce the number of values that need to be compared. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ziola et al. (“Ziola”), United States Patent Application Publication No. 2009/0083833.

As per claim 11, Yang discloses an assigning device as in Claim 1, but does not disclose wherein the fuzzy identifiers in the database each comprise a first part, the first part being smaller than the full corresponding fuzzy identifier, and the processor system is configured to pre-select fuzzy identifiers in the database for which a first part of the fuzzy input identifier matches a first part of the fuzzy input identifier according to a pre-matching criterion, and determine if a matching fuzzy identifier exists in said pre-selected fuzzy identifiers according to the matching criterion.  However, Ziola teaches wherein the fuzzy identifiers in the database each comprise a first part ([0058] wherein certain parts of the identifiers are weighted differently, i.e. a first part of the identifier), the first part being smaller than the full corresponding fuzzy identifier, and the processor system is configured to pre-select fuzzy identifiers in the database for which a first part of the fuzzy input identifier matches a first part of the fuzzy input identifier according to a pre-matching criterion([0058] wherein the first part may be matched without matching the entire identifier and is treated differently), and determine if a matching fuzzy identifier exists in said pre-selected fuzzy identifiers according to the matching criterion([0058] wherein different bit errors are described that are weighted differently  i.e. wherein a certain part of the fuzzy input identifier is weighted over certain parts that match over other parts, so a certain set is pre-selected).  
Yang provides a threshold level match to be considered a match. One could replace the threshold in Yang with a threshold of bit errors with matching sections as taught in Ziola to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of matching . 

Allowable Subject Matter





Claims 4, 9, 12, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158